Per Curiam.

On this record issues of fact were presented as to defendant’s negligence and plaintiff’s freedom from contributory negligence. Plaintiff established a prima facie case and the evidence sufficiently supports the findings of the trial court.
The determination of the Appellate Term should be reversed and the judgment of the trial court affirmed, with costs to the plaintiff in this court and in the Appellate Term.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Determination unanimously reversed and judgment of the trial court affirmed, with costs to the plaintiff in this court and in the Appellate Term.